Opinion by
Mr. Justice McCollum,
It is possible that McAtee is as bad as, in the interest of the appellant, he is represented to be; but that he is a clergyman who enjoys the confidence of his parishioners is not sufficient ground for believing that -he is. In the mere fact that Maria Corson sought and received his assistance in the transfer of certain stocks and bonds as' a gift to her daughter there is nothing indicative of a fraudulent purpose on his part or discreditable to either of them. It is not a necessary inference from such fact that his compliance with the request of the donor was tainted with dishonesty or prompted by selfishness; nor has the fact that he receives a legacy under the will of the donee, made nearly a year after the bonds were transferred, any tendency to invalidate the gift of them. These bonds were assigned by the donor to the donee in the presence of Geo. Eyster, assistant treasurer of the United States at Philadelphia, to whom she stated her reasons for making the gift. The assignment was made at her home, and thereafter the donee regularly drew the interest on the bonds whilst she lived. There is not a scintilla of evidence that the gift was suggested by McAtee or her daughter, or that in making it she was influenced in the slightest degree by either of them. It plainty appears from the testimony that she was prompted to make it by natural affection and a desire to compensate her daughter for faithful and valuable services. It was a just as well as a generous act, and, in view of these services and her own circumstances, it cannot be regarded as improvident or indicative of a want of capacity to comprehend the nature and effect of what she was doing. The suggestion of the learned master that she did not consider that possibly she might survive her daughter is founded on a mere guess, which is sufficiently answered by the fact that, in making her will three months before, she provided for such a contingency. Besides it is not incumbent on a child who receives a gift from a parent to prove affirmatively, in a proceeding to annul the gift, that the donor was told she might outlive the donee, and it would be a harsh rule which allowed the donor to recover the gift from the estate of the deceased child on the ground that her legal representatives failed to make such proof. If there is no evidence which tends to show that the donor was incompetent to make the gift, or which raises a *611suspicion of fraud or undue influence on the part of the donee, the capacity of the donor and the fairness of the transaction will be presumed, unless the relation between the parties is such that the policy of the law casts upon the donee the burden of showing that the gift was the voluntary and intelligent act of the donor. In the absence of such evidence this burden does not rest on children who receive gifts from their parents. These gifts are, prima facie, good, and it requires something more than the mere relation of parent and child to nullify them, or to impose on the donee the burden of showing that they are free from any taint of fraud or undue influence: Worrall’s Appeal, 110 Pa. 349. It is natural for parents to assist their children, and if they do so by making gifts to them which are, under the circumstances, reasonable, no presumption of incapacity arises. In these cases the natural affection of the donor for the donee and the kind and faithful services rendered by the latter to the former are corroborative of the positive testimony that a gift was made: 8 A. & E. Enc. L., pages 1336-7; Rhodes v. Childs, 64 Pa. 18.
In the ease under consideration the mother declared her intention to give the bonds to her daughter, to whom, in execution of her expressed purpose, she afterwards assigned and delivered them. The bonds were held by the daughter as her own, with the knowledge and acquiescence of the mother, who, in speaking of the transfer sometime after it was made, said it was just as she wanted it. Another evidence that she understood and was satisfied with what she had done appeai-s in her declarations in the winter and spring of 1886 that she had given her bonds to her daughter. *
The gift of the railroad stock was made more than a year after the gift of the bonds, but it was impelled by like considerations, and is governed by the same principles. If the clear and positive testimony in relation to it is believed, and we fail to discover any sufficient reason why it should be disregarded, it, like the former gift, was tbe voluntary and deliberate act of the donor. This testimony affirmatively shows the voluntary character of lier action, and thus substantially negatives the claim that there was fraud or undue influence in it.
Tbe donor was not impoverished by the gifts, because, after making them, she still possessed ample means to provide for *612all her wants. The learned judge of the court below, in his able and exhaustive opinion reversing the learned master, says that her real estate interests alone were worth from $8,000 to $10,000. It is certain that during the life of her daughter she made no complaint or suggestion that she liad not retained property enough to afford her a comfortable maintenance. After the death of the daughter, and under her will, the entire income of her estate, including interest and dividends on the bonds and stock, were paid to the mother while she lived. It seems therefore that the suit to cancel the gifts did not originate in an apprehension of the donor that her property was insufficient for her support, but that it was instituted to enable her to transfer the bonds and stock to the appellant, who is her sole legatee.
It is probable that the donee could not have influenced the donor in making the gifts if she had attempted to, because it appears in the testimony submitted by the appellant that the latter possessed a stronger mind and will than the former. Margaret Pflieger testified that the donor had a very strong mind and an excellent memory, “a stronger mind than her daughter ever had.” Bridget Calahan said that the donor could influence the donee. William Pflieger said the donee “ was a person that could be influenced by almost anybody.” The donor in her deposition taken in July, 1886, said that Mc-Atee c^uld not influence her, but she could not say whether he could influence her daughter or not. It is true that she was old and physically infirm, but it is equally true we think, after a careful consideration of all the evidence, that she had sufficient capacity to make the gifts and that there was nothing unconscionable in the donée’s acceptance of them. It appears that they were prompted by natural affection and by a just appreciation of the filial devotion and faithful services of the donee, that they were, under the circumstances, reasonable, and that they were intelligently and voluntarily made. Why then should they be declared void ? Is it because they were made by a mother to her deserving child? We have already shown that the mere existence of this relation does not invalidate them. ' Is it because there is no positive evidence that McAtee told the donor that she might survive the donee and that the gifts were irrevocable. As we understand the report of the learned master, his recommendation of a decree that the *613stocks and bonds be transferred to the estate of the donor rests on an affirmative answer to this question. On this point it is unnecessary to add anything to what has been so well said by the learned judge of the court below. His reasons for holding that the learned master erred in his conclusion that the donor did not know the nature and effect of her action are sensible and sound, and he has clearly and forcibly stated them. That she intended to make a present and absolute gift of the bonds is manifest in what she said before, at the time and after she transferred them; and that it was her deliberate purpose to make a like gift of the stock is apparent from her declarations from time to time for nearly a year before she assigned it.
McAtee was unquestionably competent to testify for the estate of the donee in the lifetime of the donor, and she was clearly incompetent to testify against it. We are not dealing with the question whether she was a competent witness in her suit against McAtee individually, but our inquiry is whether her testimony so taken is competent in her suit against the estate of her donee.
The specifications of error are overruled.
Decree affirmed and appeal dismissed at the costs of the appellant.